Citation Nr: 1121347	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Parkinson's Disease, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right hand, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for benign prostatic hypertrophy, claimed as prostate cancer, including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for high blood pressure, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in August 2009.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted a private treatment record from C.F.C.  The RO has not considered this new evidence, and the Veteran has not signed a waiver of initial RO consideration of this new evidence.  See 38 C.F.R. § 20.1304(c) (2010).  However, the treatment record is cumulative of other contentions and evidence already of record.  Thus, the document may not be deemed additional evidence for which a written waiver would be required.  Id. 






FINDINGS OF FACT

1.  The Veteran has Parkinson's disease, a condition for which in-service incurrence is presumed for herbicide exposed veterans; he also has tremor of the right upper extremity as a manifestation of the disease.  

2.  The Veteran does not have peripheral neuropathy of the right hand.

3.  The Veteran's benign prostatic hypertrophy did not have onset during service and is not otherwise related to service, to include exposure to Agent Orange.

4.  The Veteran's hypertension did not have onset during or within one year of separation from service and is not otherwise related to service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Parkinson's disease with associated tremor of the right upper extremity is presumed to have been incurred in service as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53202-01 (Aug. 31, 2010) (to be codified at 38 C.F.R. Part 3).

2.  The criteria for service connection for peripheral neuropathy of the right hand have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for benign prostatic hypertrophy, claimed as prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for high blood pressure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2006 and September 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, records from the Social Security Administration, and private treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not warranted for the claim seeking service connection for peripheral neuropathy of the right upper extremity as the competent and credible evidence of record fails to show a current disability.  Evidence shows tremor of the upper right extremity which is a symptom of the Veteran's Parkinson's Disease and has been granted service connection herein.

A VA examination is not warranted for the claims seeking service connection for benign prostatic hypertrophy or hypertension as there is no indication that either claimed disability is related to the Veteran's period of active service.  The only evidence of a nexus between the disabilities and service is the Veteran's testimony.  He does not contend that he had symptoms of the claimed disabilities in service and ever since service.  Rather, he has only asserted that his disabilities are related to service.  As discussed further below, however, the etiology of benign prostatic hypertrophy and hypertension involves a medically complex question beyond the competence of the Veteran.  Thus, having only the Veteran's conclusory generalized statements of a nexus, the low threshold of an "indication" to trigger the requirement for a VA examination has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to warrant a VA examination, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection).

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A.  § 1116(a)(3) (2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R.  §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

During the pendency of the appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease and Parkinson's disease.  Chronic lymphocytic leukemia was replaced with all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  75 Fed. Reg. 53202 (August 31, 2010).  Note 3 at the end of § 3.309 reads as follows:  "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert, 1 Vet. App. 49.

A.  Parkinson's Disease

The Veteran seeks service connection for Parkinson's Disease, including as secondary to Agent Orange exposure.  The DD Form 214 shows that the Veteran served in Vietnam; therefore it is presumed that he was exposed to Agent Orange.  VA outpatient treatment records show that he has been diagnosed with Parkinson's Disease and associated tremor of the right upper extremity.

Insofar as the Veteran was present on land or on the inland waterways in the Republic of Vietnam at a time between January 9, 1962 and May 7, 1975, the period during which the presumption of herbicide exposure applies, 38 C.F.R. 3.307(a)(6)(iii), and he developed a disease that is subject to presumptive service connection for herbicide exposed Veterans, which appears to have manifested to at least a compensable degree under the Schedule of Ratings for Neurological Disorders (see 38 C.F.R. § 4.124a, Diagnostic Codes 8000 et seq.), the criteria for service connection for the Veteran's Parkinson's disease are met.  The appeal is granted.

B.  Right Hand Peripheral Neuropathy

The Veteran seeks service connection for right hand peripheral neuropathy claimed as due to Agent Orange exposure.  First, the Board notes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Veteran testified that he was diagnosed with peripheral neuropathy in conjunction with his diagnosis and treatment for Parkinson's Disease.  Unfortunately, the medical evidence fails to show that the Veteran has ever been diagnosed with peripheral neuropathy of the right upper extremity.  While competent to report symptoms within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as a diagnosis of peripheral neuropathy.  Layno, 6 Vet. App. at 469-70.  Such competent evidence has been provided by medical personnel who have examined the Veteran and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  Therefore, without competent and credible evidence of a current disability, service connection for peripheral neuropathy of the right upper extremity cannot be granted.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for right hand peripheral neuropathy.  As such, the appeal is denied.

C.  Benign Prostatic Hypertrophy

The Veteran seeks service connection for benign prostatic hypertrophy, initially claimed as prostate cancer, including as secondary to Agent Orange exposure.  First, the Board notes that the Veteran has never been diagnosed with prostate cancer and that benign prostatic hypertrophy is not listed as a presumptive disease under 38 C.F.R. § 3.309(e); therefore, service connection on a presumptive basis due to Agent Orange exposure is not warranted.

STRs, including the April 1972 separation examination, do not show complaint or treatment of the prostate.  December 2005 VA outpatient treatment records note that the Veteran had an enlarged prostate that had been symptomatic for three years.  A March 2007 record shows diagnosis of benign prostate hypertrophy.  None of the VA treatment records indicate that the condition is the result of or in any way related to service or exposure to an herbicide agent.

Private treatment records from S.F.C.C. show diagnosis of an enlarged prostate; however, none of the records indicate that the condition is the result of or related to service or exposure to an herbicide agent.

During his hearing before the Board, the Veteran testified that he has suffered chronic enlargement of the prostate for about fifteen years but was initially diagnosed with the condition in 1984.  Subsequent to his hearing he submitted a private treatment record dated 2001 from C.F.C. indicating a history of prostatitis.  The record did not otherwise address the prostate.

Based upon the evidence, the Board finds that service connection for benign prostatic hypertrophy is not warranted.  The Veteran alleges that the condition first had onset in 1984; however, the first medical evidence is dated 2001 and notes only a history of prostatitis.  The first diagnosis of benign prostatic hypertrophy, or enlarged prostate, is dated December 2005 and indicates that the condition had onset in 2002.  Giving the Veteran the benefit of the doubt, at the earliest, the condition had onset 12 years after separation from service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

More importantly, there is no competent and credible evidence of a nexus between the condition and service.  While the Veteran is competent to describe symptoms within the realm of his personal knowledge, he is not competent to provide a diagnosis and the etiology of benign prostatic hypertrophy as the condition and any relationship to herbicide exposure is not capable of lay observation but instead involves a medically complex question.  See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In this case, the competent and credible evidence fails to indicate or even suggest a nexus between the benign prostatic hypertrophy and service or herbicide exposure.  Consequently, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

D.  High Blood Pressure

The Veteran seeks service connection for high blood pressure, including as secondary to Agent Orange exposure.  First, the Board notes that high blood pressure is not listed as a presumptive disease under 38 C.F.R. § 3.309(e); therefore, service connection on a presumptive basis due to Agent Orange exposure is not warranted.

STRs, including the April 1972 separation examination, do not show complaint or treatment of high blood pressure.  Treatment records dated within one year of separation from service fail to show a diagnosis of high blood pressure.

Private treatment records from S.F.C.C. show diagnosis of hypertension in May 2006.  VA outpatient treatment records discuss hypertension and show the prescription of medications.  Unfortunately, none of the records indicate a nexus between hypertension and the Veteran's period of active service or herbicide exposure.

During his Board hearing, the Veteran testified that he was diagnosed with hypertension in 2004.  He said he had had no problems with his blood pressure during service.

Based upon the evidence, the Board finds that service connection for benign hypertension is not warranted.  The Veteran alleges that the condition first had onset in 2004; however, the first medical evidence is dated 2006.  Giving the Veteran the benefit of the doubt, at the earliest, the condition had onset 32 years after separation from service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson, 230 F.3d at 1333.

More importantly, there is no competent and credible evidence of a nexus between the condition and service.  While the Veteran is competent to describe symptoms within the realm of his personal knowledge, he is not competent to provide a diagnosis and the etiology of hypertension as the condition and any relationship to herbicide exposure is not capable of lay observation but instead involves a medically complex question.  See Jandreau, 492 F.3d 1372.

In this case, the competent and credible evidence fails to indicate or even suggest a nexus between the hypertension and service or herbicide exposure.  Consequently, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

      (CONTINUED ON NEXT PAGE)














ORDER

Service connection for Parkinson's Disease with associated tremor of the right upper extremity as secondary to Agent Orange exposure is granted.

Service connection for peripheral neuropathy of the right hand as secondary to Agent Orange exposure is denied.

Service connection for benign prostatic hypertrophy, claimed as prostate cancer, as secondary to Agent Orange exposure is denied.

Service connection for high blood pressure as secondary to Agent Orange exposure is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


